Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/24/2019 and 09/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3.    The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or 
In Claims 5-8 claim limitations “obtaining unit”, “determining unit”, “generation unit” and “case unit”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholders are not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: each of the components of the search apparatus may be implemented as a processor, as recited in Paragraphs [0042] The search apparatus may be a server or a client device. [0047]-[0050] The server 10 further includes a communications interface 101, a processor 102, and a memory 103. Paragraphs [0104]-[0107] the search apparatus may be divided into function modules according to the foregoing method example. For example, the function module division may be performed by function, or two or more functions may be integrated into one processing module. The integrated module may be implemented in a form of hardware, or may be implemented in a form of a software function module. The module division in this embodiment of the present invention is schematic and is merely logical function division. There may be another division manner in actual implementation. The units stated above are configured to support the search apparatus in performing S300-S304. The 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 5-8  have been interpreted to cover the corresponding structure that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney; Brian W. (US 20140280353 A1) in view of Chen; Zhitang (US 20170195240 A1).

Regarding independent Claim 1, Delaney; Brian W. (US 20140280353 A1) teaches, a search method, comprising: obtaining n named entities in a current to-be-analyzed target case, wherein each named entity of the n named entities is identified with a proprietary name in a field to which the current to-be-analyzed target case belongs, and n is a positive integer (Fig 3 Paragraph [0122] In some embodiments, one or more medical facts extracted (Examiner interprets name in fact categories as n named entities which is a positive integer) from the text narrative by fact extraction component 104 may be displayed to the user via GUI 200 in fact panel 230 (i.e., target case belong to medical field). Screenshots illustrating an example display of medical facts extracted from an example text narrative are provided in FIGS. 3A and 3B. FIG. 3A is a screenshot with fact panel 230 scrolled to the top of a display listing medical facts extracted from the example text narrative (current to-be analyzed target case is in the medical field), and FIG. 3B is a screenshot with fact panel 230 scrolled to the bottom of the display listing the extracted medical facts. An exemplary set of medical fact categories includes categories for problems, medications, allergies, social history, procedures and vital signs (i.e., named entity are identified with a proprietary name in a field)
determining a first characteristic and a second characteristic, wherein the first characteristic is a status of a correspondence between each of the n named entities and a to-be-analyzed user, and the status comprises presence or absence (Fig. 3 Paragraph [0123] Within problem fact category 310, fact 312 indicates that patient 122 is currently presenting with unspecified chest pain; that the chest pain is a currently presenting condition is indicated by the status "active" (Examiner interprets the name in fact category includes status field comprising active/current and/or history as first characteristic). Fact 314 indicates that patient 122 is currently presenting with shortness of breath. In FIG. 3A, each medical fact in problem fact category 310 has a name field and a status field); 
and the second characteristic is a corresponding function impact of m named entities on a target named entity, and the function impact comprises facilitation or suppression, the target named entity belongs to the n named entities, and m.ltoreq.C.sub.n.sup.2; (Paragraph [0065] Also, other types of fact relations are possible, including family relative relations, causes-problem relations, improves-problem relations, and many others (Examiner interprets causes-problem relations, improves-problem relations as the function that impacts a problem, which can be second medication and a medical problem that the medication can be used to treat (i.e., how the medication impacts the problem. See Fig. 5))
generating, based on the first characteristic and the second characteristic and according to a preset vector generation rule, a target characteristic vector corresponding to the current to-be-analyzed target case (Paragraph [0057] In some embodiments, other types of features may be extracted, i.e., identified and associated with tokens in the training text. For example, in some embodiments, an N-gram feature may identify the previous (N-1) words and/or tokens in the text as a feature of the current token. In another example, affixes (e.g., suffixes such as -ectomy, -oma, -itis, etc.) may be used as features of tokens. In another example, one or more predefined dictionaries and/or ontologies may be accessed, and a token's membership in any of those dictionaries may be used as a feature of that token. For example, a predefined dictionary of surgical procedures may be accessed, and/or a dictionary of body sites, and/or a dictionary of known diseases, etc. In some embodiments, related concepts in an ontology may be used as features of a token (i.e., generating a target characteristic vector based on the first and second characteristic relationship according to the predefined rule), as described further below. It should be appreciated, however, that all of the foregoing feature types are merely examples, and any suitable number and/or types of features of interest may be designated, e.g., by a developer of the statistical entity detection model, as aspects of the invention are not limited in this respect. Also see Paragraph [0092]);
Delaney et al fails to explicitly teach, and separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case, and selecting a historical case whose similarity result meets a preset condition as a reference case.
Chen; Zhitang (US 20170195240 A1) teaches, and separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case, and selecting a historical case whose similarity result meets a preset condition as a reference case (Paragraph [0006] comparing the at least one feature dimension in the pattern vector of the current data flow with a corresponding feature dimension in a pattern vector of at least one historical data flow, so as to obtain at least one pattern similarity of the current data flow, where the at least one pattern similarity of the current data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence, and the pattern vector of the historical data flow is pre-stored in a database (separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case); predicting a length of the current data flow according to the at least one pattern similarity of the current data flow and a length of the corresponding at least one historical data flow, where the length of the at least one historical data flow is pre-stored in the database, and the length of the at least one historical data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence; and comparing the predicted length of the current data flow with a preset threshold (Examiner interprets length/distance as a preset condition), and determining whether the current data flow is a large data flow or a small data flow according to a comparison result (i.e., selecting the similarity result that meets the condition). Also see Paragraph [0010] for separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Delaney et al by providing an effective method for resolving the foregoing problem with reference to a global status of a network, a best route is selected for each data flow, and data flows are evenly distributed into the entire network, so as to avoid network congestion, and implement network load balancing as taught by Chen et al (Paragraph [0004]).
It would have been obvious to one of the ordinary skill in the art, to provide a method by providing a best route/optimal path is to collect statistics on a to-be-identified flow, for example, when traffic of the flow exceeds a threshold, or when duration of the flow exceeds a threshold, it is considered that the data flow is an elephant flow. However, a quantity of data flows in a network is huge, and therefore if traffic statistics are collected on each data flow, time and space overheads of the traffic statistics are both very huge, that is, a determining result is hysteretic, and very large buffer space is needed. Moreover, in an improved solution, initial screening is performed on data flows according to some priori knowledge, and traffic statistics are collected on data flows meeting a screening condition. The initial screening is generally performed by setting a flow table, and the flow table generally includes a port number, or an Internet Protocol (IP) address, or a transport protocol. If information about a flow matches one item of the flow table, or matches all items of the flow table, the data flow is forwarded to a traffic statistics collecting module for collecting traffic statistics, and if traffic of the flow exceeds a threshold, it is considered that the flow is an elephant flow, and a routing module selects an optimal path for the flow. However, in this method, a threshold needs to be preset. comparing the at least one feature dimension in the pattern vector of the current data flow with a corresponding feature dimension in a pattern vector of at least one historical data flow, so as to obtain at least one pattern similarity of the current data flow, where the at least one pattern similarity of the current data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence, and the pattern vector of the historical data flow is pre-stored in a database (separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case); predicting a length of the current data flow according to the at least one pattern similarity of the current data flow and a length of the corresponding at least one historical data flow, where the length of the at least one historical data flow is pre-stored in the database, and the length of the at least one historical data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence as taught by Chen et al (Paragraph [0004], 0006]).

Regarding dependent Claim 2, Delaney et al and Chen et al teaches, the search method according to claim 1. 
Delaney et al further teaches, wherein the generating, based on the first characteristic and the second characteristic and according to the preset vector generation rule, the target characteristic vector corresponding to the target case comprises: determining, according to a preset numeralization manner, a numeric value corresponding to the first characteristic and a numeric value corresponding to the second characteristic (Paragraph [0060] training the statistical entity detection model may involve learning, for each extracted feature, a probability with which tokens having that feature are associated with each entity type. For example, for the suffix feature "-itis," the trained statistical entity detection model may store a probability p1 that a token with that feature should be labeled as being part of a "Problem" entity, a probability p2 that a token with that feature should be labeled as being part of a " Medication" entity, etc. In some embodiments, such probabilities may be learned by determining the frequency with which tokens having the "-itis" feature were hand-labeled with each different entity label in the training corpus. In some embodiments, the probabilities may be normalized such that, for each feature, the probabilities of being associated/related with each possible entity (fact type) may sum to 1. However, aspects of the invention are not limited to such normalization. In some embodiments, each feature may also have a probability p0 of not being associated with any fact type, such that the non-entity probability p0 plus the probabilities of being associated with each possible fact type sum to 1 for a given feature (i.e., numeric value assigned to first and second characteristic);
generating, according to the preset vector generation rule, the numeric value corresponding to the first characteristic, and the numeric value corresponding to the second characteristic, a characteristic vector corresponding to the target case; and performing dimension reduction processing on the characteristic vector corresponding to the target case to generate the target characteristic vector corresponding to the target case (Paragraph [0092] in FIG. 5, the relationship between "Acetaminophen" and "Headache" is not hierarchical, as acetaminophen is not a type of headache, and headache is not a type of acetaminophen (separate numeric value assigned to headache and acetaminophen which is first characteristic and another numeric value assigned based on the relationship such as treats, in this case acetaminophen is treating/helping/improving the problem of headache). Rather, the relationship between "Acetaminophen" and "Headache" is represented by an edge tagged "treats," which represents a different type of relationship than the "is-a" tag for parent-child relationships. In this example, the "treats" relationship represents the relationship between a medication and a medical problem that the medication can be used to treat. The "treats" relationship between "Acetaminophen" and "Headache" represents the knowledge that the medication acetaminophen can be used to treat the medical problem of headache. Although the arrow denotes that this particular relationship is directional (acetaminophen treats headache; headache does not treat acetaminophen), it is not hierarchical, as explained above. In the example of FIG. 5, the non-hierarchical nature of the "treats" relationship is signified by the fact that the arrow is horizontal rather than vertical (i.e., Examiner interprets “treats” relationship is used in generating a target characteristic vector based on first and second characteristics and dimension reduction is performed based on the relationship characteristic)); 

Regarding dependent Claim 3, Delaney et al and Chen et al teaches, the search method according to claim 1. 
Delaney et al further teaches, wherein the search method is applicable to the medical field, and the target case is a current to-be-analyzed electronic medical record (Paragraph [0028] Accordingly, some embodiments described herein relate to techniques for enhancing the creation and use of structured electronic medical records, using techniques that enable a clinician to provide input and observations via a free-form narrative clinician's note. Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter.
the obtaining n named entities in a current to-be-analyzed target case comprises: obtaining the current to-be-analyzed electronic medical record; (Paragraph [0028] Accordingly, some embodiments described herein relate to techniques for enhancing the creation and use of structured electronic medical records, using techniques that enable a clinician to provide input and observations via a free-form narrative clinician's note. Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter);
performing word segmentation and stop word deletion processing on the current to-be-analyzed electronic medical record to obtain a word set; (Paragraph [0062] Any suitable technique, such as Viterbi techniques, or any other suitable technique, may be used, as aspects of the invention are not limited in this respect word segmentation). In some embodiments, a lattice may be constructed of the associated probabilities for all entity types for all tokens in a sentence, and the best (e.g., highest combined probability) path through the lattice may be selected to determine which word sequences in the sentence are to be automatically labeled with which entity (e.g., fact type) labels. In some embodiments, not only the best path may be identified, but also the (N-1)-best alternative paths with the next highest associated probabilities. In some embodiments, this may result in an N-best list of alternative hypotheses for fact type labels to be associated with the same input text.
and performing medical-field named-entity identification on a word in the word set to determine n named entities in the current to-be-analyzed electronic medical record (Paragraph [0028] the extraction of medical facts may involve improved techniques for entity detection, which involves the processing of text to identify mentions of particular things (entities) of interest (e.g., medical facts), despite variations in the terms people use to express those things).

Regarding dependent Claim 4, Delaney et al and Chen et al teaches, the search method according to claim 1. 
Chen et al further teaches, wherein the preset condition is that a historical case with a highest similarity with the target case is selected as the reference case, or a historical case whose similarity with the target case is greater than a preset threshold is selected as the reference case (Paragraph [0006] comparing the at least one feature dimension in the pattern vector of the current data flow with a corresponding feature dimension in a pattern vector of at least one historical data flow, so as to obtain at least one pattern similarity of the current data flow, where the at least one pattern similarity of the current data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence, and the pattern vector of the historical data flow is pre-stored in a database (separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case); predicting a length of the current data flow according to the at least one pattern similarity of the current data flow and a length of the corresponding at least one historical data flow, where the length of the at least one historical data flow is pre-stored in the database, and the length of the at least one historical data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence; and comparing the predicted length of the current data flow with a preset threshold (Examiner interprets length/distance as a preset condition), and determining whether the current data flow is a large data flow or a small data flow according to a comparison result (i.e., selecting the similarity result that meets the condition). Also see Paragraph [0010] for separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case).

Regarding independent Claim 5, Delaney; Brian W. (US 20140280353 A1) teaches, a search apparatus, comprising: an obtaining unit, configured to obtain n named entities in a current to-be-analyzed target case, wherein each named entity is an entity identified with a proprietary name in a field to which the target case belongs, and n is a positive integer (Paragraph [0122] In some embodiments, one or more medical facts extracted (Examiner interprets name in fact categories as n named entities which is a positive integer) from the text narrative by fact extraction component 104 may be displayed to the user via GUI 200 in fact panel 230 (i.e., target case belong to medical field). Screenshots illustrating an example display of medical facts extracted from an example text narrative are provided in FIGS. 3A and 3B. FIG. 3A is a screenshot with fact panel 230 scrolled to the top of a display listing medical facts extracted from the example text narrative, and FIG. 3B is a screenshot with fact panel 230 scrolled to the bottom of the display listing the extracted medical facts. In some embodiments, as depicted in FIGS. 3A and 3B, medical facts corresponding to a patient encounter may be displayed in fact panel 230, and organized into a number of separate categories of types of facts. In some embodiments, as depicted in FIGS. 3A and 3B, medical facts corresponding to a patient encounter may be displayed in fact panel 230, and organized into a number of separate categories of types of facts. An exemplary set of medical fact categories includes categories for problems, medications, allergies, social history, procedures and vital signs (i.e., named entity is an entity identified with a proprietary name in a field);
a determining unit, configured to determine a first characteristic and a second characteristic, wherein the first characteristic is a status of a correspondence between each of the n named entities obtained by the obtaining unit and a to-be-analyzed user, and the status comprises presence or absence (Fig. 3 Paragraph [0123] Within problem fact category 310, fact 312 indicates that patient 122 is currently presenting with unspecified chest pain; that the chest pain is a currently presenting condition is indicated by the status "active" (Examiner interprets the name in fact category includes status field comprising active/current and history as first characteristic). Fact 314 indicates that patient 122 is currently presenting with shortness of breath. In FIG. 3A, each medical fact in problem fact category 310 has a name field and a status field); 
and the second characteristic is a corresponding function impact of a preset m on a target named entity, the function impact comprises facilitation or suppression, the target named entity belongs to the n named entities, and m.ltoreq.C.sub.n.sup.2 (Paragraph [0065] Also, other types of fact relations are possible, including family relative relations, causes-problem relations, improves-problem relations, and many others (Examiner interprets causes-problem relations, improves-problem relations as the function that impacts of a problem, which can be second characteristic). Also see [0092] the "treats" relationship represents the relationship between a medication and a medical problem that the medication can be used to treat (i.e., how the medication impacts the problem. See Fig. 5))
a generation unit, configured to generate, based on the first characteristic and the second characteristic determined by the determining unit and according to a preset vector generation rule, a target characteristic vector corresponding to the target case, wherein the obtaining unit is further configured to obtain each historical case having the n named entities from a database and a characteristic vector corresponding to each historical case (Paragraph [0057] In some embodiments, other types of features may be extracted, i.e., identified and associated with tokens in the training text. For example, in some embodiments, an N-gram feature may identify the previous (N-1) words and/or tokens in the text as a feature of the current token. In another example, affixes (e.g., suffixes such as -ectomy, -oma, -itis, etc.) may be used as features of tokens. In another example, one or more predefined dictionaries and/or ontologies may be accessed, and a token's membership in any of those dictionaries may be used as a feature of that token. For example, a predefined dictionary of surgical procedures may be accessed, and/or a dictionary of body sites, and/or a dictionary of known diseases, etc. In some embodiments, related concepts in an ontology may be used as features of a token (i.e., generating a target characteristic vector based on the first and second characteristic relationship according to the predefined rule), as described further below. It should be appreciated, however, that all of the foregoing feature types are merely examples, and any suitable number and/or types of features of interest may be designated, e.g., by a developer of the statistical entity detection model, as aspects of the invention are not limited in this respect. Also see Paragraph [0092]);
Delaney et al fails to explicitly teach, and a case search unit, configured to separately calculate a similarity between the target characteristic vector generated by the generation unit and the characteristic vector corresponding to each historical case obtained by the obtaining unit, and select a historical case whose similarity result meets a preset condition as a reference case.
Chen; Zhitang (US 20170195240 A1) teaches, and a case search unit, configured to separately calculate a similarity between the target characteristic vector generated by the generation unit and the characteristic vector corresponding to each historical case obtained by the obtaining unit, and select a historical case whose similarity result meets a preset condition as a reference case (Paragraph [0006] comparing the at least one feature dimension in the pattern vector of the current data flow with a corresponding feature dimension in a pattern vector of at least one historical data flow, so as to obtain at least one pattern similarity of the current data flow, where the at least one pattern similarity of the current data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence, and the pattern vector of the historical data flow is pre-stored in a database (separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case); predicting a length of the current data flow according to the at least one pattern similarity of the current data flow and a length of the corresponding at least one historical data flow, where the length of the at least one historical data flow is pre-stored in the database, and the length of the at least one historical data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence; and comparing the predicted length of the current data flow with a preset threshold (Examiner interprets length/distance as a preset condition), and determining whether the current data flow is a large data flow or a small data flow according to a comparison result (i.e., selecting the similarity result that meets the condition). Also see Paragraph [0010] for separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Delaney et al by providing an effective method for resolving the foregoing problem with reference to a global status of a network, a best route is selected for each data flow, and data flows are evenly distributed into the entire network, so as to avoid network congestion, and implement network load balancing as taught by Chen et al (Paragraph [0004]).
It would have been obvious to one of the ordinary skill in the art, to provide a method by providing a best route/optimal path is to collect statistics on a to-be-identified flow, for example, when traffic of the flow exceeds a threshold, or when duration of the flow exceeds a threshold, it is considered that the data flow is an elephant flow. However, a quantity of data flows in a network is huge, and therefore if traffic statistics are collected on each data flow, time and space overheads of the traffic statistics are both very huge, that is, a determining result is hysteretic, and very large buffer space is needed. Moreover, in an improved solution, initial screening is performed on data flows according to some priori knowledge, and traffic statistics are collected on data flows meeting a screening condition. The initial screening is generally performed by setting a flow table, and the flow table generally includes a port number, or an Internet Protocol (IP) address, or a transport protocol. If information about a flow matches one item of the flow table, or matches all items of the flow table, the data flow is forwarded to a traffic statistics collecting module for collecting traffic statistics, and if traffic of the flow exceeds a threshold, it is considered that the flow is an elephant flow, and a routing module selects an optimal path for the flow. However, in this method, a threshold needs to be preset. comparing the at least one feature dimension in the pattern vector of the current data flow with a corresponding feature dimension in a pattern vector of at least one historical data flow, so as to obtain at least one pattern similarity of the current data flow, where the at least one pattern similarity of the current data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence, and the pattern vector of the historical data flow is pre-stored in a database (separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case); predicting a length of the current data flow according to the at least one pattern similarity of the current data flow and a length of the corresponding at least one historical data flow, where the length of the at least one historical data flow is pre-stored in the database, and the length of the at least one historical data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence as taught by Chen et al (Paragraph [0004], 0006]).

Regarding dependent Claim 6, Delaney et al and Chen et al teaches, the search apparatus according to claim 5. 
Delaney et al further teaches, wherein: the determining unit is further configured to determine, according to a preset numeralization manner, a numeric value corresponding to the first characteristic and a numeric value corresponding to the second characteristic (Paragraph [0060] training the statistical entity detection model may involve learning, for each extracted feature, a probability with which tokens having that feature are associated with each entity type. For example, for the suffix feature "-itis," the trained statistical entity detection model may store a probability p1 that a token with that feature should be labeled as being part of a "Problem" entity, a probability p2 that a token with that feature should be labeled as being part of a " Medication" entity, etc. In some embodiments, such probabilities may be learned by determining the frequency with which tokens having the "-itis" feature were hand-labeled with each different entity label in the training corpus. In some embodiments, the probabilities may be normalized such that, for each feature, the probabilities of being associated/related with each possible entity (fact type) may sum to 1. However, aspects of the invention are not limited to such normalization. In some embodiments, each feature may also have a probability p0 of not being associated with any fact type, such that the non-entity probability p0 plus the probabilities of being associated with each possible fact type sum to 1 for a given feature (i.e., numeric value assigned to first and second characteristic);
and the generation unit is configured to generate, according to the preset vector generation rule, the numeric value corresponding to the first characteristic, and the numeric value corresponding to the second characteristic, a characteristic vector corresponding to the target case, and is configured to perform dimension reduction processing on the characteristic vector corresponding to the target case to generate the target characteristic vector corresponding to the target case (Paragraph [0092] in FIG. 5, the relationship between "Acetaminophen" and "Headache" is not hierarchical, as acetaminophen is not a type of headache, and headache is not a type of acetaminophen (separate numeric value assigned to headache and acetaminophen which is first characteristic and another numeric value assigned based on the relationship such as treats, in this case acetaminophen is treating/helping/improving the problem of headache). Rather, the relationship between "Acetaminophen" and "Headache" is represented by an edge tagged "treats," which represents a different type of relationship than the "is-a" tag for parent-child relationships. In this example, the "treats" relationship represents the relationship between a medication and a medical problem that the medication can be used to treat. The "treats" relationship between "Acetaminophen" and "Headache" represents the knowledge that the medication acetaminophen can be used to treat the medical problem of headache. Although the arrow denotes that this particular relationship is directional (acetaminophen treats headache; headache does not treat acetaminophen), it is not hierarchical, as explained above. In the example of FIG. 5, the non-hierarchical nature of the "treats" relationship is signified by the fact that the arrow is horizontal rather than vertical (i.e., Examiner interprets “treats” relationship is used in generating a target characteristic vector based on first and second characteristics and dimension reduction is performed based on the relationship characteristic)); 

Regarding dependent Claim 7, Delaney et al and Chen et al teaches, the search apparatus according to claim 5. 
Delaney et al further teaches, wherein the search apparatus is applicable to the medical field, and the target case is a current to-be-analyzed electronic medical record (Paragraph [0028] Accordingly, some embodiments described herein relate to techniques for enhancing the creation and use of structured electronic medical records, using techniques that enable a clinician to provide input and observations via a free-form narrative clinician's note. Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter);
and the obtaining unit is configured to: obtain the current to-be-analyzed electronic medical record (Paragraph [0028] Accordingly, some embodiments described herein relate to techniques for enhancing the creation and use of structured electronic medical records, using techniques that enable a clinician to provide input and observations via a free-form narrative clinician's note. Some embodiments involve the automatic extraction of discrete medical facts (e.g., clinical facts), such as could be stored as discrete structured data items in an electronic medical record, from a clinician's free-form narration of a patient encounter);
perform word segmentation and stop word deletion processing on the current to-be-analyzed electronic medical record to obtain a word set (Paragraph [0062] Any suitable technique, such as Viterbi techniques, or any other suitable technique, may be used, as aspects of the invention are not limited in this respect word segmentation). In some embodiments, a lattice may be constructed of the associated probabilities for all entity types for all tokens in a sentence, and the best (e.g., highest combined probability) path through the lattice may be selected to determine which word sequences in the sentence are to be automatically labeled with which entity (e.g., fact type) labels. In some embodiments, not only the best path may be identified, but also the (N-1)-best alternative paths with the next highest associated probabilities. In some embodiments, this may result in an N-best list of alternative hypotheses for fact type labels to be associated with the same input text.
and perform medical-field named-entity identification on a word in the word set to determine n named entities in the current to-be-analyzed electronic medical record (Paragraph [0028] the extraction of medical facts may involve improved techniques for entity detection, which involves the processing of text to identify mentions of particular things (entities) of interest (e.g., medical facts), despite variations in the terms people use to express those things).

Regarding dependent Claim 8, Delaney et al and Chen et al teaches, the search apparatus according to claim 5. 
Chen et al further teaches, wherein the preset condition is that a historical case with a highest similarity with the target case is selected as the reference case, or a historical case whose similarity with the target case is greater than a preset threshold is selected as the reference case (Paragraph [0006] comparing the at least one feature dimension in the pattern vector of the current data flow with a corresponding feature dimension in a pattern vector of at least one historical data flow, so as to obtain at least one pattern similarity of the current data flow, where the at least one pattern similarity of the current data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence, and the pattern vector of the historical data flow is pre-stored in a database (separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case); predicting a length of the current data flow according to the at least one pattern similarity of the current data flow and a length of the corresponding at least one historical data flow, where the length of the at least one historical data flow is pre-stored in the database, and the length of the at least one historical data flow and the pattern vector of the at least one historical data flow are in a one-to-one correspondence; and comparing the predicted length of the current data flow with a preset threshold (Examiner interprets length/distance as a preset condition), and determining whether the current data flow is a large data flow or a small data flow according to a comparison result (i.e., selecting the similarity result that meets the condition). Also see Paragraph [0010] for separately calculating a similarity between the target characteristic vector and the characteristic vector corresponding to each historical case).

Regarding dependent Claim 9, Delaney et al and Chen et al teaches, a search apparatus, wherein the search apparatus comprises a memory, a processor, and a communications interface, wherein the memory, the processor, and the communications interface are connected by using a system bus; and the memory is configured to store a computer instruction, and the processor is configured to execute the computer instruction stored by the memory to enable the search apparatus to perform the search method according to claim 1.
 (Paragraph [0008] embodiment is directed to apparatus comprising at least one processor, and at least one processor-readable storage medium storing processor-executable instructions that, when executed by the at least one processor, perform a method. Also see Paragraph [0143] it should be appreciated that one implementation of embodiments of the present invention comprises at least one computer-readable storage medium (i.e., a tangible, non-transitory computer-readable medium, such as a computer memory, a floppy disk, a compact disk, a magnetic tape, or other tangible, non-transitory computer-readable medium) encoded with a computer program (i.e., a plurality of instructions), which, when executed on one or more processors, performs above-discussed functions of embodiments of the present invention. The computer-readable storage medium can be transportable such that the program stored thereon can be loaded onto any computer resource to implement aspects of the present invention discussed herein. In addition, it should be appreciated that the reference to a computer program which, when executed, performs any of the above-discussed functions, is not limited to an application program running on a host computer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164